FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10322

                Plaintiff - Appellee,             D.C. No. 4:10-cr-01999-RCC

  v.
                                                  MEMORANDUM *
CARLOS EDUARDO ROBLES-LOPEZ,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    William F. Downes, District Judge, Presiding **

                             Submitted August 14, 2013 ***

Before:         SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Carlos Eduardo Robles-Lopez appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The Honorable William F. Downes, United States District Judge for
the District of Wyoming, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A)(ii)(II). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Robles-Lopez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided Robles-

Lopez the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

       Robles-Lopez has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                    12-10322